DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and new claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 3,113,359), and further in view of CN 106424657 A, of which a complete copy of the Chinese document with a machine translation is provided with this Office Action.
Regarding independent claim 1, Burke discloses a molding assembly for use in aluminothermic welding of metal rails (column 3, lines 20-75; column 4, lines 1-32 and 54-58; column 5, lines 57-69; and Figures 1-4), in which the molding assembly comprises the following structural features:
at least one mold part (12); and at least another mold part (14);
metal rails (52, 54), which are disclosed by Burke but are also considered as a material/product to be worked upon by the claimed apparatus, and thus does not impart patentable weight to the claim (see MPEP 2115);
seatings with grooves (42 and 48), as shown in Figure 1; and
a sealing product (44) applied in the seating with grooves (42 and 48).
Burke fails to teach the sealing product to be an intumescent material configured to be expanded by heat, thus providing sealing of a mold cavity to prevent molten metal from coming out of the mold cavity.
However, Burke discloses the sealing material to prevent the molten metal from coming out of the mold cavity.  Therefore, since Burke discloses the same purpose of the sealing material as that of the applicants, it would have been obvious to one of ordinary skill in the art to replace one suitable material for another depending on the type of molten metal being cast to provide a more effective sealing.
Furthermore, CN ‘657 discloses a pressure casting apparatus for manufacturing a metal casting (abstract; pages 1-3 of translation; claim 9; and Figures 1 and 2), in which the casting apparatus comprises an intumescent material (see claim 9 of the translation) to be placed between connecting surfaces and sealed in the mold. 
Therefore, it would have been obvious to one of ordinary skill in the art to include an intumescent material, as taught by CN ‘657, into the molding assembly disclosed by Burke, in order to provide a seal during a casting process (see the 5th full paragraph on page 3 of translation; and claim 9).
Regarding claim 2, the groove further comprises the following features:
an inner edge configured to close the mold cavity so as to separate the sealing product from the mold cavity;
an outer edge configured to separate the grooves (42 and 48) from outside of the mold part (12); and
a bottom that extends facing the rails to be welded and connects the inner and outer edges (see Figure 1).
Regarding claim 3, the sealing product (44) is recessed with respect to the seating relative to the rails (52, 54).
Regarding claim 4, the mold parts have a bottom part (10) (see Figures 1-3).
Regarding claim 5, the sealing product (44) is in the form of a strip.
Regarding claim 6, the limitation of the strip being thermoformed or molded is written in a product-by-process format and has no patentable weight since determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production (see MPEP 2113).

Regarding claim 8 and new claim 22, the combined teachings of Burke and CN ‘657 disclose the features of independent claim 1, but fail to teach the intumescent material being silicates (of claim 8) and the sealing product being a liquid (of new claim 22).  However, it would have been obvious to one of ordinary skill in the art to provide any of these materials, since Burke discloses a material to be used as the sealing product in the seatings with grooves (42, 48), wherein choosing a variant of these materials would merely be a design choice depending upon the temperatures within adjacent portions of the molding assembly.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
The examiner acknowledges the applicants’ amendment provided with the request for continued examination received by the USPTO on February 22, 2022.  Although the amendment overcomes the prior 35 USC 112(b) and 35 USC 102(a)(1) rejections, the amendment raises a new 35 USC 103 rejection (see above section 4).  The applicants have cancelled claims 20 and 21, and have added new claim 22.  Claims 1-8 and 22 are currently under consideration in the application.

Applicants’ arguments with respect to claims 1-8 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged newly underlined portions in the above 35 USC 103 rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        March 12, 2022